
	
		I
		112th CONGRESS
		1st Session
		H. R. 3134
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2011
			Ms. DeLauro (for
			 herself, Mr. Kildee,
			 Mr. Murphy of Connecticut,
			 Mr. Jackson of Illinois,
			 Ms. Lee of California,
			 Ms. Richardson,
			 Mr. Price of North Carolina,
			 Mrs. Napolitano,
			 Mr. Ryan of Ohio,
			 Mr. Conyers,
			 Mr. Larson of Connecticut, and
			 Ms. Moore) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Child Care and Development Block Grant Act
		  of 1990 to include providing diapers and diapering supplies among the
		  activities for which funds may be employed to improve the quality of and access
		  to child care.
	
	
		1.Short titleThis Act may be cited as the
			 Diaper Investment and Aid to Promote
			 Economic Recovery or the DIAPER Act.
		2.FindingsCongress finds, pursuant to its authority
			 under article I and the fourteenth amendment of the Constitution, that—
			(1)access to a
			 reliable supply of clean diapers is a medical necessity for the health and
			 welfare of infant and toddlers, their families, and child and health care
			 providers,
			(2)a
			 supply of diapers is generally an eligibility requirement for infants and
			 toddlers to participate in early childhood educational programs,
			(3)providing a
			 sufficient supply of diapers can cause economic hardship to needy
			 families,
			(4)absent access to
			 child care, parents and guardians of infants and toddlers cannot participate in
			 the workforce, thereby causing economic harm to many families,
			(5)providing
			 diapering systems to needy infants and toddlers through child care programs
			 furthers the national goals of improved health and sanitation for families and
			 for staff in early childhood education and child care programs, and
			(6)making available
			 clean diapers to needy infants and toddlers who would otherwise be prevented
			 from participating in child care programs furthers the national goal of safe
			 and quality child care, and therefore enables better implementation of the
			 Child Care and Development Block Grant Act of 1990.
			3.Provision of
			 diapers as child care assistanceThe Child Care and Development Block Grant
			 Act of 1990 (42 U.S.C. 9801 et seq.) is amended—
			(1)in section
			 658E(c)(3)(C) by adding at the end the following:
				
					Provision of diapers for use by
				eligible children within the State who receive or are offered child care
				services for which financial assistance is provided under this Act is a direct
				service and shall not be included in administrative
				costs.,
			(2)in section 658G is amended by adding at the
			 end the following:
				
					These
				activities include the provision of diapers and diapering supplies to enrolled
				child care providers sufficient for the population of children under the age of
				three whose parent receives or is offered financial assistance under this
				Act.,
				and
			(3)in section 658P by
			 inserting after paragraph (2) the following:
				
					(3)DiaperThe term diaper means an
				absorbent garment worn by infants and toddlers who are not toilet-trained or
				individuals who are incapable of controlling their bladder or bowel movements.
				Diaper refers to a disposable diaper or, where the administering
				agency elects to make available, a washable cloth diaper and the requisite
				diaper laundering and delivery services necessary to provide sufficient clean
				diapers for the eligible population. Diapering supplies means
				items, including diapers, diaper wipes, and diaper cream, necessary for safe
				diapering.
					.
			
